Citation Nr: 1744879	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating (or evaluation) for the service-connected lumbosacral spine arthralgia and low back strain (lumbar spine disability), in excess of 10 percent from March 15, 2010 to September 8, 2015, and in excess of 20 percent from September 8, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The Veteran, who is the appellant in this case, served on active duty from December 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied an increased rating in excess of 10 percent for the lumbar spine disability.  A September 1976 final rating decision granted service connection for a low back strain.  The Veteran filed the current increased rating claim on March 15, 2010.  See March 2010 VA Form 21-526.

In a September 2015 rating decision, the RO assigned a higher 20 percent rating for the lumbar spine disability from September 8, 2015, thus creating a "staged" rating for different periods.  Although a higher disability rating has been assigned for the lumbar spine disability for part of the rating period on appeal, as reflected in the September 2015 rating decision, the lumbar spine disability rating issue remains in appellate status because the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain outstanding treatment (medical) records, as well as provide the Veteran with a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the June 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. For the rating period from March 15, 2010 to September 8, 2015, the lumbar spine disability more nearly approximated forward flexion of the lumbar spine to more than 30 degrees but less than 60 degrees, including as due to pain and other orthopedic factors, muscle spasm, and flare-ups. 

2. For the entire rating period from September 8, 2015, the lumbar spine disability has not resulted in forward flexion of the lumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

3. For the entire rating period from September 8, 2015, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 20 percent, and no higher, for the service-connected lumbosacral spine arthralgia and low back strain have been met for the rating period from March 15, 2010 to September 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2. For the rating period from September 8, 2015, the criteria for a disability rating in excess of 20 percent for the service-connected lumbosacral spine arthralgia and low back strain have not been met or more nearly approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements. 

VA most recently examined the lumbar spine disability in September 2015.  The Board finds that the above-referenced VA examination report is adequate for purposes of rating the lumbar spine disability on appeal.  The examiner reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the lumbar spine disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating Analysis for Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran is in receipt of a 10 percent disability rating for the lumbar spine disability for the rating period from March 15, 2010 to September 8, 2015, and a 20 percent disability rating for the period from September 8, 2015 under the General Rating Formula.  The Veteran contends that a higher rating is warranted for the lumbar spine disability.  Specifically, the Veteran asserted that his back went out the previous weekend, causing severe pain.  The Veteran reported that, while this was a relatively infrequent occurrence, he was concerned that the lumbar spine disability was deteriorating.  See March 2010 VA Form 21-526.  

The Veteran also reported that lower back pain radiated throughout the entire back.  See January 2011 notice of disagreement.  On the September 2013 VA Form 9, the Veteran indicated that the lumbar spine disability warrants a 20 percent disability rating because painful spasm episodes that usually lasted for one or two days were lasting much longer.  The Veteran advanced that when he experienced such flare-ups he could not perform any bending and kept his back almost perfectly straight in order to avoid pain.  

The April 2010 VA examination report reflects that the Veteran reported recurrent back pain, which started whenever the Veteran tried to bend over to pick up something from the floor.  The Veteran reported that he had an episode of acute back pain a week and a half earlier.  The September 2015 VA examination report shows that the Veteran reported low back pain, with flare-ups as a result of prolonged sitting, prolonged standing, prolonged walking, frequent bending or twisting of the back, and lifting or carrying anything weighing more than 10 pounds.  

After a review of all the lay and medical evidence of record, the Board finds that, for the rating period from March 15, 2010 to September 8, 2015, the lumbar spine disability more nearly approximated the criteria for a 20 percent disability rating under the General Rating Formula.  While the April 2010 VA examiner recorded lumbar flexion to 70 degrees, to include as due to pain and other orthopedic Deluca factors, the Veteran has competently and credibly reported that he experienced flare-ups of the lumbar spine disability that caused additional functional impairment that more nearly approximated limitation of lumbar flexion greater than 30 degrees but less than 60 degrees, with muscle spasms.  See, e.g., March 2010 private treatment record; January 2011 notice of disagreement; September 2013 VA Form 9.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that with flare-ups the lumbar spine disability more nearly approximated the criteria for a 20 percent rating for the period from March 15, 2010 to September 8, 2015.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.59, 4.71a (General Rating Formula).

Because the Board is granting a 20 percent rating for the period from March 15, 2010 to September 8, 2015, the Veteran will be in receipt of a 20 percent rating for the entire rating period from March 15, 2010.  The Board will proceed to analyze whether a disability rating in excess of 20 percent is warranted for the lumbar spine disability at any time during the entire rating period from March 15, 2010.

After a review of the lay and medical evidence of record, the Board finds that, for the entire rating period from March 15, 2010, the weight of the evidence demonstrates that a disability rating in excess of 20 percent is not warranted for the lumbar spine disability.  At no time during the rating period from March 15, 2010, even with consideration of limitation of motion due to pain, stiffness, and flare-ups of pain, did the lumbar spine disability more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Throughout the rating period from March 15, 2010, the lumbar spine disability has manifested painful motion, muscle spasm, forward flexion greater than 30 degrees but less than 60 degrees, including as due to pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; Mitchell v. Shinseki, 25 Vet. App. 38, 43 (2011).  There are also clinical findings that the Veteran had flare-ups of pain and muscle spasm that resulted in functional impairment as described above.  There were no incapacitating episodes requiring bed rest prescribed by a physician as a result of the lumbar spine disability.

The April 2010 VA examination report shows that the Veteran had forward flexion to 70 degrees (with complaints of pain at the end of motion), to include as due to pain, fatigue, weakness, and other orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors, and after repetitive use testing.  The April 2010 VA examiner noted that the Veteran had a normal gait, with no muscle spasm, localized tenderness, or abnormal spinal contour.  The April 2010 VA examiner diagnosed chronic lumbar strain with very minimal degenerative changes.  

The September 2015 VA examination report shows that the Veteran had forward flexion to 70 degrees, which decreased to 50 degrees, to include as due to flare-ups, pain, weakness, fatigability, and other orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors, and after repetitive use testing.  The September 2015 VA examiner noted that the Veteran did not have muscle spasm, localized tenderness, or guarding of the lumbar spine.  The September 2015 VA examiner diagnosed chronic low back strain. 

A March 2010 private treatment record shows that the Veteran had a flare-up of low back pain and muscle spasm.  An April 2010 VA radiology report shows an assessment of normal lumbar lordosis, with moderate multilevel degenerative disc disease and diffuse spondylosis.  A May 2014 VA treatment shows that the Veteran exerted himself and, as a result, the lower back "went out."  VA treatment records in August 2014 show that the Veteran complained of back pain and was fitted for a back brace.  VA and private treatment records during the appeal period do not show forward flexion of the thoracolumbar spine limited to 30 degrees.

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with prolonged standing, sitting, and walking, as well as bending or twisting and lifting.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, guarding, or localized tenderness, and all the symptoms described by the Veteran are contemplated in the 20 percent rating under the General Rating Formula either directly as limitation of motion, muscle spasm, guarding, tenderness, or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca at 206-07.  To the extent that the Veteran has antalgic gait or abnormal spinal contour resulting from severe muscle spasms, localized tenderness, or guarding, such symptoms are contemplated in the 20 percent rating under the General Rating Formula.

The Veteran has generally advanced that he has constant pain in the lumbar spine.  While the Veteran is competent to report symptoms of the lumbar spine disability, to include pain, limitation of motion, and muscle spasm, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout lumbar spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, 25 Vet. App. at 43, where a veteran contended that pain was experienced throughout the range of motion on examination, so should warrant a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, the Court held that it is the functional limitation, i.e., the additional limitation of motion, caused by the pain or the other orthopedic factors (see DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) that must be considered in determining whether a higher rating is warranted.  The September 2015 VA examiner noted there was no ankylosis of the lumbar spine.  In this case, in granting the 20 percent rating for the lumbar spine disability, the Board has fully considered and rated the Veteran's functional limitation resulting from pain, stiffness, and muscle spasm, to include during flare-ups.  

The weight of the evidence demonstrates that, during the entire rating period from March 15, 2010, the lumbar spine disability did not more nearly approximate forward flexion of the lumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine, so as to warrant the next higher rating of 40 percent.  
38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period from March 15, 2010.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the lumbar spine disability more closely approximates the next higher rating of 40 percent under the General Rating Formula at any time during the entire rating period from March 15, 2010.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca at 206-07. 

Moreover, the record shows that the Veteran does not have IVDS with incapacitating episodes as a result of the lumbar spine disability.  See, e.g., September 2015 VA examination report (noting that the Veteran had no incapacitating episodes requiring bed rest as a result of IVDS).  Because the weight of the evidence of record shows that the Veteran did not have incapacitating episodes having a total of at least 4 weeks but less than 6 weeks during any 12-month period on appeal, a disability rating in excess of 20 percent is not warranted based on IVDS.  38 C.F.R. § 4.71a, IVDS Rating Formula.

Finally, for the entire rating period from March 15, 2010, there were no neurologic abnormalities or findings related to the lumbar spine disability.  The April 2010 and September 2015 VA examination reports show that the Veteran did not have radiculopathy, atrophy, or sensory deficits of the lower extremities.  The Veteran has also denied neurologic symptoms relating to the lumbar spine disability.  Therefore, the weight of the lay and medical is against the assignment of a separate rating for neurologic manifestations of the lumbar spine disability.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine disability for any part of the relevant period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in forward flexion of the thoracolumbar spine more than 30 degrees but less than 60 degrees, painful movement, muscle spasm, and limitation of motion due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation of motion of the lumbar spine, to include as due to pain and muscle spasm and during flare-ups, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a disability rating on an extraschedular basis.

As for functional impairment with respect to forward or lateral bending or twisting, such impairment is specifically contemplated in the schedular rating criteria.  Forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  Lateral bending or twisting is part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that bending causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. 472; Mitchell at 
33-36.

As to functional impairment with respect to lifting, the lifting of day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  To the extent that lifting requires forward flexion or lateral bending, forward flexion is explicitly part of the schedular rating criteria and lateral bending is part of the schedular rating criteria based on combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.  To the extent that lifting causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.

Interference with sitting is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged sitting causes incidental pain in the lumbar area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because  orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors are incorporated into the schedular rating criteria as applied to a particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.

Similarly, interference with standing and weigh-bearing, as well as instability of station, are considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.

Prolonged walking is part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  To the extent that prolonged walking or weight-bearing causes incidental pain in the lumbar area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36.  Based on the foregoing, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the lumbar disability on appeal; therefore, the holding in Johnson is not for application.  In the absence of exceptional factors associated with the service-connected lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected lumbar spine disability.  The September 2015 VA examiner assessed that the lumbar spine disability did not impact the Veteran's ability to work; therefore, the Board finds that TDIU has not been raised, so is not before the Board on appeal.


ORDER

An increased disability rating of 20 percent, and no higher, for the lumbosacral spine arthralgia and low back strain, for the rating period from March 15, 2010 to September 8, 2015, is granted; an increased disability rating in excess of 20 percent, for the period from September 8, 2015, is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


